Two merchants are joint tenants of goods; one is robbed of them; both may have an action or appeal. The coming to the inn does not show that he meant to take it for his inn. If one comes to an inn and leaves his horse there, and goes about his business, and in the meanwhile the horse is stolen, he shall have an action, although he came not to lodge there. And as to the objection that it is not alleged that he was transiens, it does not signify anything; perhaps he was at the end of his journey. If clothiers come to London to sell cloth, and stay a week or two, they shall have their action against the host if he be a common innkeeper. *Page 720